Citation Nr: 1715203	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-09 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for gastroesophageal reflux disease (GERD) (claimed as esophagus injury with residual swallowing condition).


REPRESENTATION

Appellant represented by:	Daniel Graves, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 2003 to February 2004 and June 2006 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The RO previously denied service connection for gastroesophageal reflux disease (GERD) (claimed as difficulty swallowing) in an unappealed April 2008 rating decision that cited the Veteran's failure to report to his scheduled examination.  In December 2010, the Veteran filed a claim to reopen service connection for the condition.  In a September 2011 rating decision, the RO denied service connection for GERD claimed as difficulty swallowing (now claimed as esophagus injury) because no new and material evidence was received.    

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In November 2015, the Board remanded the claim for a VA examination to determine the etiology of any diagnosable esophagus condition, including GERD, and its relation to active service.  The matter has returned to the Board for appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board regrets that it is again necessary to remand this case.  However, the previously ordered development was not accomplished.  Board remand instructions are neither optional nor discretionary, and substantial compliance is required. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Specifically, a VA examination was not provided.   

According to the May 2016 supplemental statement of the case (SSOC), in compliance with the Board's November 2015 remand, a VA examination was scheduled with the VA medical center Murfreesboro.   However, the examination was cancelled because the Veteran failed to report for the examination scheduled for March 17, 2016.   In the remarks from VAMC Murfreesboro, the examination was cancelled by "MAS" (medical administration services).  

It is not clear from the record if the Veteran received notification of the scheduled VA examination.  The record is absent as to whether a notification indicating the date and time for the examination was even mailed to the Veteran and his representative.  Notably, the record shows mail was returned in May 2016 with the SSOC undelivered.  In a subsequent notification letter dated June 2016, the RO re-sent the SSOC and updated the Veteran's contact information.  Further, although there is a note from the VAMC indicating a cancellation of the March 17, 2016 examination, there is no message along with a reason or notification of a rescheduled examination.  

Since there is some evidence of good cause for the Veteran's inability to report for a VA examination, that he was not properly notified, the Board finds that he should be given an opportunity for another examination. 

Additionally, at the September 2015 Board hearing, the Veteran raised a secondary theory of entitlement for his claimed condition.  He testified being involved in a chemical chlorine gas explosion attack in Fallujah, Iraq and that he is "certain" that the chemicals had something to do with his GERD being aggravated while in service.  See Board Hearing Transcript, pg. 12.  On remand, a secondary opinion is requested. 

Lastly, the Veteran should also be notified that it is his responsibility to keep VA apprised of his current address.  In this regard, notice means written notice sent to a claimant at his latest address of record. 38 C.F.R. §3.1(q).  When a veteran has been notified of an examination, and fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655 (b).  
Therefore, it is to the Veteran's benefit to keep VA provided with the information necessary to contact him.  He must keep VA apprised of his current contact information, or designate a reliable informant, either his representative or someone in his household, to pass his contact information.

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran and his representative that the Veteran must keep VA informed of the best way to contact him to schedule a VA examination.  He should keep VA apprised of his current contact information, or designate a reliable informant, either his representative or someone in his household, to pass his contact information on to VA.  Also, inform him that if notice of an examination is sent to his last address of record, and he fails to report for said examination, without good cause, his claim may be denied.

2. Arrange for an appropriate VA examination to determine the nature and etiology of the Veteran's difficulty swallowing (claimed as an esophagus injury with residual swallowing condition), including gastroesophageal reflux disease (GERD).  

If examiners from different specialties are needed to respond to the questions posed below, then additional VA examinations should be scheduled.  The claims file should be reviewed and that review should be indicated in the examination report.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  Specifically, the examiner should provide the following information:

a) Offer an opinion as to whether the Veteran has a currently diagnosed esophagus condition related to difficulty swallowing, including GERD.  Provide an opinion as whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a diagnosed esophagus condition related to difficulty swallowing, including GERD, had onset in service or related to active service from June 2003 to February 2004 and from his service in Iraq from June 2006 to May 2007. 

b) The examiner should provide an opinion as to whether current diagnosed esophagus condition related to difficulty swallowing, including GERD, is (1) proximately due to or the result of the service-connected lung condition due to chlorine gas exposure or (2) aggravated (permanently worsened) by the service-connected lung condition due to chlorine gas exposure.

3. After assuring compliance with the above development, and any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






